    Case 2:20-cv-09958-JFW-SK Document 75 Filed 04/07/21 Page 1 of 1 Page ID #:6682




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.       CV 20-9958-JFW(SKx)                                            Date: April 7, 2021

Title:         Michael Goldberg -v- Rome McGuigan, P.C., et al.

PRESENT:
              HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

               Shannon Reilly                             None Present
               Courtroom Deputy                           Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                  ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                               None

PROCEEDINGS (IN CHAMBERS):              ORDER STRIKING DOCKET NUMBERS 71, 72 and 73

       The Court has issued several Minute Orders providing guidance to counsel regarding the
Court’s requirements for meaningfully describing exhibits on the docket. See Docket Numbers 36,
50, and 68. On April 1, 2021, the Court filed an Amended Standing Order which included a
detailed explanation of those requirements (Amended Standing Order § 3(b)). Notwithstanding the
Court’s repeated efforts at guidance, counsel has ignored that guidance and violated the Court’s
Amended Standing Order in connection with the documents filed on April 5, 2021.

         Accordingly, Docket Numbers 71, 72 and 73 are STRICKEN.



         IT IS SO ORDERED.




                                           Page 1 of 1                      Initials of Deputy Clerk sr
